  Case 14-40096         Doc 65     Filed 04/04/19 Entered 04/04/19 08:34:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40096
         RICO ENGLISH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/04/2014.

         2) The plan was confirmed on 02/17/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/18/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/23/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,260.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-40096           Doc 65         Filed 04/04/19 Entered 04/04/19 08:34:07                      Desc Main
                                           Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                  $16,884.73
         Less amount refunded to debtor                               $246.69

NET RECEIPTS:                                                                                         $16,638.04


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $4,000.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $737.33
    Other                                                                        $320.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $5,057.33

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
BLACKHAWK FINANCE                     Unsecured      1,295.00       5,587.85         5,587.85          55.88       0.00
CERASTES LLC                          Unsecured            NA         344.00           344.00           3.44       0.00
CITY OF CHICAGO DEPT OF REVENU        Unsecured     10,000.00     21,209.36        21,209.36         212.09        0.00
CNAC GLENDALE HEIGHTS                 Secured        7,100.00            NA               NA            0.00       0.00
CNAC GLENDALE HEIGHTS                 Unsecured      1,345.00            NA               NA            0.00       0.00
DEBT RECOVERY SOLUTION                Unsecured         534.00           NA               NA            0.00       0.00
DEPENDON COLLECTION SE                Unsecured         294.00           NA               NA            0.00       0.00
DEPENDON COLLECTION SE                Unsecured      1,383.00            NA               NA            0.00       0.00
EOS CCA                               Unsecured         366.00           NA               NA            0.00       0.00
FIRST PREMIER BANK                    Unsecured         312.00           NA               NA            0.00       0.00
FIRST SOUTHWESTERN FINANCIAL          Secured        7,950.00       7,000.00         7,000.00      7,000.00     600.24
GLOBAL PAYMENTS                       Unsecured         525.00           NA               NA            0.00       0.00
GLOBAL PAYMENTS                       Unsecured         525.00           NA               NA            0.00       0.00
GREENTREE & ASSOC                     Unsecured         490.00           NA               NA            0.00       0.00
HONOR FINANCE                         Unsecured      1,002.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE                    Unsecured            NA       1,274.68         1,274.68          12.75       0.00
IL STATE DISBURSEMENT UNIT            Priority            0.00      3,548.64         3,548.64      3,548.64        0.00
IL STATE DISBURSEMENT UNIT            Priority            0.00    18,032.26              0.00           0.00       0.00
ILLINOIS BELL TELEPHONE CO            Unsecured            NA         641.73           641.73           6.42       0.00
ILLINOIS COLLECTION SVC               Unsecured          73.00           NA               NA            0.00       0.00
Illinois Dept of Healthcare and Fam   Priority            0.00           NA               NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN          Unsecured      3,019.00            NA               NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN          Unsecured      2,534.00            NA               NA            0.00       0.00
Midland Funding                       Unsecured      3,019.00            NA               NA            0.00       0.00
NAVY FEDERAL CREDIT UNION             Unsecured            NA         105.94           105.94           1.06       0.00
NDC CHECK SERVICES                    Unsecured         525.00           NA               NA            0.00       0.00
PARKER & HOLSMAN                      Unsecured      5,200.00            NA               NA            0.00       0.00
RATNBONE GROUP LLC                    Unsecured            NA       7,870.89         7,870.89          78.71       0.00
Source Receivables Man                Unsecured      2,276.00            NA               NA            0.00       0.00
SPRINT NEXTEL                         Unsecured      2,364.00       4,753.68         4,753.68          47.54       0.00
ST IL TOLLWAY AUTHORITY               Unsecured         160.00      1,070.55         1,070.55          10.71       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-40096        Doc 65     Filed 04/04/19 Entered 04/04/19 08:34:07                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim         Claim        Principal        Int.
Name                              Class    Scheduled       Asserted      Allowed         Paid           Paid
T-MOBILE/T-MOBILE USA INC      Unsecured      2,534.00          322.63        322.63           3.23         0.00
VILLAGE BANK                   Unsecured      2,500.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $7,000.00          $7,000.00                 $600.24
      All Other Secured                                      $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $7,000.00          $7,000.00                 $600.24

Priority Unsecured Payments:
       Domestic Support Arrearage                        $3,548.64          $3,548.64                   $0.00
       Domestic Support Ongoing                              $0.00              $0.00                   $0.00
       All Other Priority                                    $0.00              $0.00                   $0.00
TOTAL PRIORITY:                                          $3,548.64          $3,548.64                   $0.00

GENERAL UNSECURED PAYMENTS:                          $43,181.31               $431.83                   $0.00


Disbursements:

       Expenses of Administration                            $5,057.33
       Disbursements to Creditors                           $11,580.71

TOTAL DISBURSEMENTS :                                                                        $16,638.04




UST Form 101-13-FR-S (09/01/2009)
  Case 14-40096         Doc 65      Filed 04/04/19 Entered 04/04/19 08:34:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
